Citation Nr: 0324101	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1957 to May 
1971.  He has been represented throughout his appeal by the 
Texas Veterans Commission.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for PTSD and hypertension.  

On March 25, 2003, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the proceeding is of record.  

During his hearing, the veteran and his representative 
indicated that, while they had filed a notice of disagreement 
(NOD) with the RO's denial of service connection for a skin 
rash, and a June 2002 statement of the case (SOC) addressed 
that issue, the June 2002 substantive appeal (VA Form 9) was 
only intended to address the two issues reflected on the 
cover page of this decision.  Therefore, they acknowledged 
the issue of service connection for a skin rash was not ripe 
for appellate review by the Board, and they were not 
requesting a hearing on that issue.  Their hearing testimony, 
instead, concerned solely the claims for PTSD and 
hypertension.  

For reasons that will be set forth below, the issue of 
entitlement to service connection for PTSD will be addressed 
in the REMAND following the ORDER.




FINDINGS OF FACT

1.  The veteran was apprised of the type of evidence needed 
to support his claim for service connection for hypertension, 
and all reasonable development necessary for an equitable 
disposition of this issue has been completed by the RO.  

2.  There is no probative evidence of hypertension during 
service or within one year after separation from military 
service.  

3.  The competent medical evidence of record first shows the 
presence of hypertension several years after the veteran's 
period of active service in the military ended, and there is 
no competent evidence that relates this condition to his 
service.  

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.   

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  For example, 
the discussions in the January 2002 rating decision, the June 
2002 statement of the case, the August 2002 supplemental 
statement of the case, and the November 2002 supplemental 
statement of the case informed the veteran of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  Additionally, a 
letter dated in July 2001 from the RO informed the veteran of 
VA's duty to notify; VA's duty to assist in obtaining 
evidence; what the evidence must show for entitlement; when 
and where to send pertinent information; what VA has done to 
assist the claims; and how to contact VA for additional 
assistance.  Specifically, the RO informed him that it would 
obtain any VA or other Federal records that he identified.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing service connection for 
hypertension has remained unchanged-despite the change in 
the law with respect to the preliminary duties to notify and 
assist.  The Board finds, then, that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to his 
service-connected disability.  A request for additional 
treatment records regarding treatment for hypertension was 
sent to the VAMC in Houston, Texas in October 2002; however, 
the VAMC stated that there were no records located and no 
records of retirement to archives for the period 1971 to 
1972.  The Board is not aware of any relevant evidence that 
has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual Background

The basic facts in this case may be briefly summarized.  The 
record shows the veteran began serving on active duty in June 
1957.  A physical evaluation in June 1968 reflects a blood 
pressure reading of 122/92, and a chest x-ray revealed 
borderline cardiac enlargement; clinical evaluation of the 
heart was normal.  In October 1970, the veteran complained of 
pain in the chest and chill, and blood pressure reading was 
130/90; the impression was upper respiratory infection and 
bronchitis.  The separation examination conducted in May 1971 
reflects a blood pressure reading of 120/74; chest x-ray was 
negative.  

Post-service medical records, including VA as well as private 
treatment records, dated from June 1971 to October 1977, 
reflect clinical evaluation and treatment for an orthopedic 
condition.  These records are completely silent with respect 
to any complaints, findings or diagnoses of hypertension.  

VA outpatient treatment reports, dated from April 1990 to 
September 2000, show that the veteran received clinical 
evaluation and treatment for several disabilities, including 
hypertension.  During a clinical visit in November 1996, the 
veteran indicated that he needed his blood pressure checked.  
Treatment notes dated in December 1996 reflect blood pressure 
readings of 160/80 and 152/90, with diagnoses of 
hypertension.  In January 1999, the veteran was seen for 
dietary counseling to help his hypertension.  The veteran was 
seen for follow up evaluation for hypertension in November 
1999; he was asymptomatic from cardiovascular standpoint.  
The pertinent diagnosis was hypertension.  When his blood 
pressure was rechecked in April 2000, the veteran's blood 
pressure reading was 174/110; the diagnosis was uncontrolled 
hypertension.  

VA progress notes, dated from May 1999 through September 
2001, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
hypertension.  These records indicate that the veteran was 
admitted to a VA hospital in July 2000, after he noticed a 
sudden onset of diaphoresis, left handed weakness and 
difficulty with speech while driving his fiancé to a doctor's 
appointment.  It was noted that his symptoms began to improve 
gradually and almost completely resolved within 45 minutes.  
On admission, his blood pressure reading was 149/97.  
Evaluation of the heart revealed regular rate and rhythm 
without murmur or rub.  The chest was clear to auscultation 
bilaterally.  The hospital course was unremarkable.  The 
discharge diagnoses were transient ischemic attack, 
hypertension and hypercholesterolemia.  

At his personal hearing in March 2003, the veteran maintained 
that he was discovered to have elevated blood pressure 
readings when he went to the dispensary during service, in 
1968.  He also said that, after he was discharged, he went 
straight to the VAMC and was given Verapamil and 
Hydrochlorothiazide.  


III.  Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, to establish this connection to service, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection also may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Also, certain diseases, including 
hypertension, will be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

Lay persons are not competent to offer opinions as to medical 
diagnosis or causation.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The competent medical evidence confirms the veteran currently 
has hypertension.  So this is not at issue.  This evidence, 
however, does not show that his hypertension was either 
incurred in or aggravated by his active service in the 
military, nor does it otherwise show a causal link or nexus 
between his hypertension and his service.  The Board 
acknowledges that the veteran did appear to have elevated 
blood pressure readings in June 1968 and October 1970.  But 
when reexamined at time of separation from service, his blood 
pressure reading was well within normal limits at 120/74.  
Hypertension is, by definition, a condition characterized by 
persistently elevated blood pressure, not merely by a few 
isolated findings as were noted in this particular instance.  
This is especially important to point out here because 
hypertension was never actually diagnosed while the veteran 
was on active duty in the military.  And that, again, was 
despite the few isolated elevated blood pressure readings 
that he had.

Moreover, there is no probative evidence that the veteran 
developed hypertension to a compensable degree within the 
first post-service year.  The evidence on file indicates the 
first competent medical diagnosis of hypertension was made 
several years after his service in the military ended.  
Further, while the post-service medical records show that he 
had elevated blood pressure readings on various occasions, 
these readings fluctuated over the years-sometimes normal 
and other times not.  And aside from that, there is no 
probative medical evidence that his hypertension, even once 
diagnosed, was causally related to his military service.  The 
only evidence that relates this condition to his military 
service is his own bare, unsubstantiated allegations.  But 
there is no indication he has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions, alone, cannot 
constitute competent medical evidence.  

Inasmuch as there is no competent medical evidence which 
tends to relate the veteran's hypertension to service, and 
the disability was not shown until several years after his 
service ended, the Board concludes that a medical examination 
or opinion is not warranted.  38 U.S.C. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4).  The fact that the veteran 
currently has hypertension is not in dispute.  Thus, the only 
purpose of requesting an examination would be to obtain a 
medical nexus opinion.  But here, as noted above, the service 
medical records do not contain a diagnosis of hypertension.  
The post-service medical evidence of record does not suggest 
in any way that his hypertension began during or proximate to 
service.  Thus, at this point, if a nexus opinion was 
requested, the designated physician would be reviewing the 
same record as summarized above, which contains no relevant 
finding to link the diagnosis of hypertension to service.  
Under these circumstances, then, there is no duty to provide 
a VA examination.  

There being no competent medical evidence that the veteran's 
hypertension was present during service, or otherwise 
incurred in or aggravated by service, the Board finds that 
the preponderance of the evidence is against the claim.  
Consequently, the  the benefit of the doubt doctrine is not 
for application and the veteran's claim for service 
connection for hypertension must be denied.  See, generally, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

The claim for service connection for hypertension is denied.  


REMAND

The veteran contends that he suffers from PTSD as a result of 
his experiences in Vietnam.  During his hearing in March 
2003, he indicated that he was assigned to the 2rd Battalion, 
3rd Marine Company.  He also stated that he was part of a 
convoy in DaNang when they came under mortar fire, and that 
two soldiers were killed.  He acknowledged he did not know 
the names of those individuals because they were not members 
of his particular company.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a link, or causal nexus, between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  See generally Cohen v. Brown, 10 Vet. App. 128 
(1997); 38 C.F.R. § 4.125 (2002).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  If VA determines that the veteran 
engaged in combat with the enemy and his alleged stressor(s) 
is (are) combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2000); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  See also VAOPGCPREC 12-99 (Oct. 18, 1999), noting 
that determinations under section 1154(b) as to combat 
involvement are made on a case-by-case basis.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat, but that the alleged stressor(s) is (are) 
not combat related, then the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  

However, as noted above, acceptance of the claimed 
stressor(s) is but one of three elements needed to establish 
service connection for PTSD.  The record must still contain 
evidence of a diagnosis of PTSD conforming to the guidelines 
set forth in DSM-IV, and medical evidence of a nexus between 
the stressor and the PTSD.  Cohen, at 137; 38 C.F.R. § 4.125 
(2000).  See 64 Fed. Reg. 32,807-32,808 (1999).  

A review of the veteran's DD Form 214 and excerpts of his 
personnel records disclose that his military occupation 
specialty (MOS) for a portion of his service was a supply 
administrative man.  His military personnel records also 
indicate that, on July 16, 1970, he participated in combat 
operations against communist aggressors in Vietnam.  He was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal.  This, unfortunately, is indicative of service 
in Vietnam but not necessarily engagement in combat.  

It does not appear, though, that the RO attempted to verify 
the incidents described by the veteran by contacting the 
USASCRUR or other appropriate organization.  Thus, he must be 
given an opportunity to provide additional specific 
information that would permit such a search.  He should be 
asked if he has remembered any more details, particularly 
names of individuals wounded or killed, and he should be 
reminded that he can also provide "buddy statements" that 
include more particular details.  The Board also notes that 
daily personnel records, such as those reflecting individuals 
wounded or killed in action, can be obtained directly from 
the Director of the National Archives and Records 
Administration (NARA).  

VA outpatient treatment reports, dated from May 1999 to 
September 2001, show the veteran was seen at a mental health 
clinic in March 2001 complaining of having nightmares every 
night involving visions of Vietnam.  The assessment was R/O 
PTSD.  Also received in March 2002 was a medical statement 
from a doctor at the Houston VA Medical Center indicating the 
veteran was a patient in the psychiatry department, trauma 
recovery program; his current diagnoses were reported to be 
PTSD and a depressive disorder, not otherwise specified 
(NOS).  The physician indicated the veteran initially was 
evaluated in May 2001 and was given the diagnosis of PTSD.  

While the record clearly reflects a current diagnosis of 
PTSD, that diagnosis is not supported by a verified in-
service stressor.  Although the veteran stated his belief 
regarding the relationship between his currently diagnosed 
PTSD and his experience in service, as a layperson, the 
veteran is generally not competent to give a medical opinion 
concerning a current medical diagnosis of disability or its 
relation, if any, to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  As noted above, for the purpose of determining 
service connection of PTSD, there must be a medical opinion 
as to the relationship, if any, between any currently 
diagnosed PTSD and the veteran's active military service.  

The evidence currently of record does not confirm the 
veteran's alleged in-service stressors, and additional 
development as it regards stressor verification is necessary.  
Furthermore, there is no medical opinion of record that 
etiologically links the veteran's current PTSD to any 
verified incident of his military service.  Therefore, 
inasmuch as there is insufficient medical evidence to decide 
the claim, the veteran should be afforded a VA examination.  
Service connection for PTSD requires medical evidence 
diagnosing the condition as specified in the DSM-IV.  
38 U.S.C.A. § 5103A (West 2002); See 38 C.F.R. §§ 3.304(f), 
4.125(a) (2002); Patton v. West, 12 Vet. App. 272, 277 
(1999).  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development and 
consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed concerning the issue of the 
veteran's entitlement to service 
connection for PTSD.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes notifying the veteran in writing 
of what evidence, if any, must be 
obtained by him and what evidence, 
if any, will be obtained by VA on his 
behalf.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App 183, 
186-87 (2002).  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have treated him for a 
psychiatric disorder, including PTSD, 
since his release from active duty in 
1971.  After securing any necessary 
authorization or medical releases, the RO 
must request and associate with the 
claims file copies of his complete 
treatment reports.  Regardless of his 
response, the RO should obtain all 
outstanding VA records and treatment 
notes.  The RO should advise the veteran 
of any records it is unable to obtain.  

3.  The RO should request a detailed 
description from the veteran of all 
claimed in-service stressors, including 
unit and duty assignment(s), as well as 
the places, dates, names, and any other 
information vital to verifying 
such stressors.  The importance of 
providing such information should be 
explained to the veteran, as should the 
consequences of his failure to do so.  

4.  Upon completion of the foregoing or 
in the event that the veteran fails to 
respond to the RO's inquiry, the RO 
should review the file and prepare a 
summary of all of the claimed stressors 
reported by the veteran in statements on 
appeal, in personal hearing testimony, 
and to health care professionals at the 
time of examination for treatment and/or 
evaluation.  This summary and copies of 
all associated documents which would 
facilitate a search, including copies of 
the veteran's service personnel records, 
should be sent to USASCRUR at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-2197.  USASCRUR should be requested 
to search the records and provide any 
information available which might 
corroborate the veteran's alleged 
stressors.  The USASCRUR report should 
then be associated with the claims 
folder.  

5.  The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony-in the absence 
of evidence to the contrary-and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service, as conclusive evidence of the 
occurrence of the stressor.  If, on the 
other hand, the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed to 
ascertain whether the veteran did 
experience the alleged stressors and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.  

6.  Thereafter, the RO should list the 
verified stressors as well as unverified 
stressors and schedule the veteran for a 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD as a result of a confirmed stressor.  
And to facilitate making this 
determination, the claims file, including 
a copy of this remand, must be made 
available to and should be reviewed by 
the examiner.  

(a) The examination report should include 
a detailed account of all psychiatric 
pathology found to be present, and the VA 
examiner should indicate whether a 
diagnosis of PTSD is appropriate for this 
veteran.

(b) If the veteran has PTSD, the VA 
examiner must specify the stressor(s) 
that caused this condition (note:  only 
the stressors that are combat related or 
otherwise confirmed by the RO may be 
considered in this determination).

7.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed, including responses to the 
questions posed for the VA examiner.  If 
any development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 
11 Vet. App. 268 (1998).  

8.  Following completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for service 
connection for PTSD.  If the claim 
continues to be denied, send the veteran 
and his representative a supplemental 
statement of the case and give them time 
to respond.  



The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



